     Case 3:20-cv-00239-MMD-WGC Document 5 Filed 03/29/21 Page 1 of 2



1

2

3                              UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                  ***
6     HEATH VINCENT FULKERSON,                           Case No. 3:20-cv-00239-MMD-WGC
7                                     Plaintiff,                       ORDER
             v.
8
      INTERNAL REVENUE SERVICE, et al.,
9
                                  Defendants.
10

11          Pro se Plaintiff Heath Fulkerson filed a civil complaint (ECF No. 1-1) against
12   Defendants but did not pay the $400.00 filing fee nor attach an application to proceed in
13   forma pauperis (“IFP”). Before the Court is the Report and Recommendation (“R&R” or
14   “Recommendation”) of United States Magistrate Judge William G. Cobb (ECF No. 4),
15   recommending that Plaintiff’s complaint be dismissed with prejudice. Plaintiff had until
16   October 21, 2020 to file an objection. To date, no objection to the R&R has been filed.
17   For this reason, and as explained below, the Court adopts Judge Cobb’s R&R, and will
18   dismiss Plaintiff’s complaint with prejudice.
19          The Court “may accept, reject, or modify, in whole or in part, the findings or
20   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party
21   fails to object to a magistrate judge’s recommendation, the Court is not required to
22   conduct “any review at all . . . of any issue that is not the subject of an objection.” Thomas
23   v. Arn, 474 U.S. 140, 149 (1985); see also United States v. Reyna-Tapia, 328 F.3d 1114,
24   1116 (9th Cir. 2003) (“De novo review of the magistrate judges’ findings and
25   recommendations is required if, but only if, one or both parties file objections to the
26   findings and recommendations.”) (emphasis in original); Fed. R. Civ. P. 72, Advisory
27   Committee Notes (1983) (providing that the Court “need only satisfy itself that there is no
28   clear error on the face of the record in order to accept the recommendation.”).
     Case 3:20-cv-00239-MMD-WGC Document 5 Filed 03/29/21 Page 2 of 2



1           Because there is no objection, the Court need not conduct de novo review, and is

2    satisfied Judge Cobb did not clearly err. Here, Judge Cobb recommends Plaintiffs’

3    complaint be dismissed with prejudice as Plaintiff was cautioned that a failure to timely

4    file his complete IFP application or pay the filing fee would result to his action being

5    dismissed. (ECF No. 4 at 1.) The Court agrees with Judge Cobb. Having reviewed the

6    R&R and the record in this case, the Court will adopt the R&R in full.

7           It is therefore ordered that Judge Cobb’s Report and Recommendation (ECF No.

8    4) is accepted and adopted in full.

9           It is further ordered that Plaintiff’s complaint (ECF No. 1-1) is dismissed with

10   prejudice.

11          The Clerk of Court is directed to enter judgment accordingly and to close this case.

12          DATED THIS 29th Day of March 2021.

13

14

15
                                              MIRANDA M. DU
16                                            CHIEF UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26
27

28

                                                 2
